 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Telephone Company and Local 1108,Communication Workers of America, AFL-CIO. Case 29-CA-8417March 25, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn January 25, 1982, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, the Respondent, New YorkTelephone Company, filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, New YorkTelephone Company, Patchogue, New York, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(a)(l) by its warning to Weber that he would get himselfin trouble if he persisted in questioning the Switchman about his workduties, Member Hunter does not necessarily adopt all of the Administra-tive Law Judge's comments concerning how one could characterizeWeber's activity nor does he necessarily agree with or rely on all of theprecedent cited by the Administrative Law Judge in this connection.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: On Octo-ber 28, 1980,1 Local 1108, Communication Workers ofAmerica, AFL-CIO, herein called the Union, filed acharge in the instant case.2On December 12, the Re-All dates are in 1980, unless otherwise stated.2 Respondent, although admitting receipt and service of the charge,contends that Benjamin Lucia is the Charging Party and not the Union.The charge lists as the party filing charge, Benjamin J Lucia, Local266 NLRB No. 104gional Director for Region 29 issued a complaint andnotice of hearing, alleging that New York TelephoneCompany, herein called Respondent, violated Section8(a)(1) of the Act by threatening its employees withtransfer to less desirable work locations, denial of permis-sion to take time off for personal business, and other re-prisals if they refused to withdraw grievances filed pur-suant to the provisions of the collective-bargaining agree-ment in force between Respondent and the Union.This hearing was held before me on July 16, 1981, inBrooklyn, New York. Briefs have been filed by Re-spondent and the General Counsel and have been dulyconsidered. Based on the entire record and my observa-tion of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, with its princi-pal office and place of business at 1095 Avenue of theAmericas in New York, New York, and an F.C.C. Con-trol Center in Patchogue, New York, and various otherplaces of business in New York State, is engaged as apublic utility in providing telephone communicationservices and related services in the State of New York.During the past year, Respondent derived gross revenuesin excess of $100,000 and purchased and received in itsfacilities in New York State, products, goods, and mate-rials valued in excess of $50,000 directly from points out-side the State of New York. It is admitted and I so findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. Respondent also admits and I find that the Union isa labor organization within the meaning of Section 2(5)of the Act.II. FACTS AND CONCLUSIONSThe Union has been the collective-bargaining repre-sentative for certain of Respondent's employees for anumber of years. The facilities involved in the instantcase are Respondent's Frame Control Center, hereincalled the F.C.C. or the Frame Control Center, locatedat 501 North Ocean Avenue, and an office at 22 BayAvenue, herein called the Bay Avenue office, both locat-ed in Patchogue, New York. Arthur Bletsch, hereincalled Bletsch, Respondent's control office supervisor, isresponsible for the supervision of these facilities as wellas 11 other facilities located from Sable to MontaukPoint, New York. This includes the supervision of 78bargaining unit employees and 9 supervisors. He dealswith 12 or 13 shop stewards in his group, 3 of whom arechief stewards.1108, CWA, and lists Lucia's address and phone number. The sectioncalling for full name of the National Union is not filled in The charge issigned by Lucia, with a title listed as chief steward. Lucia testified thatthe charge was filled out by him at the direction of and of in consultationwith David Catalano, a vice president of the Union. Lucia had discussedhis problems with Catalano, and they decided that the National LaborRelations Board charge was the route the Union was to take. Based onthe above, I find that the Union is the Charging Party herein.580 NEW YORK TELEPHONE COMPANYOne of these chief stewards is Bejamin Lucia, who isemployed by Respondent as a senior frame administrator.Lucia works out of two of Respondent's facilities on an8-week rotation basis. For 8 weeks he works at theF.C.C. and for the next 8 weeks he works at Respond-ent's Bay Avenue office alternating with another seniorframe administrator. When working at the F.C.C., Luciaperforms purely clerical and administrative tasks, such asanswering phones, keeping records, and forecasting thenext day's work. While at the Bay Avenue office, Lucia,in addition to performing some administrative functions,also performs physical work such as running and cuttingwires, doing disconnects, and trunk orders.For the period from November 1979 through Septem-ber 1980, there were a total of 13 grievances filed in thePatchogue subdistrict supervised by Bletsch. In the weekprior to October 3, 1980, there were eight grievancesfiled in the subdistrict, all of them arising out of the Pat-chogue Frame, wherein Lucia is the chief steward. Sev-eral of these grievances concerned an issue that had beenthe subject of prior grievances as well, and had been arecurring problem within Bletsch's subdistrict. That is, aposition taken by the Union that work on the frame wasfor framemen only and that Respondent should notassign this work to switchmen but rather assign it to fra-memen on overtime.3On October 2, Lucia and steward Don Munsch metwith Bletsch and Foreman Carl Hubbard at the F.C.C.pertaining to three grievances filed by employeesShaffer, Bauman, and Weber, complaining of alleged ha-rassment by Hubbard. Hubbard replied that the menwere abusing their breaktime. Lucia and Munsch claimedthat they were unaware of these allegations, and wouldhave to check it out with the employees. They indicatedthe possibility of withdrawing these grievances, and re-quested that the grievances be put on hold, to whichmanagement agreed. During the course of this grievancesession, Hubbard accused Lucia of personally solicitingthese grievances from the men. Lucia denied this was thecase and stated that it was the men's own idea.After the grievance meeting Lucia and Munschchecked with the employees, who indicated that theyhad remedied their breaktime problems, still felt thatthey were being harassed by Hubbard, and wished topursue the grievances.The next morning, October 3, Lucia informed Hub-bard that the men desired to proceed with the griev-ances.At or about 11:30 a.m. that day, Lucia was called intoBletsch's office. Bletsch began the conversation byasking, "What is it about these grievances?" Lucia re-plied that they had gotten back to the men and the em-ployees wished to proceed with the grievances. Bletschthen continued, "if you pursue these grievances you'll besorry." Lucia asked if he heard Bletsch right and Bletschcontinued, "if these three men pursue these grievances,they'll be sorry."Bletsch then went on to say that there has not beenany grievances for a long time, and that now grievanceswere being filed, and he did not like it. He brought up3 The Union has never proceeded to arbitration on any of these griev-ances The switchmen are higher paid employees than framementhe subject of grievances filed about switchmen workingon the frame, and stated that these grievances only causetrouble between switchmen and framemen.At this point Bletsch brought up the subject of em-ployee Weber. He informed Lucia that Weber had ques-tioned a switchman in Patchogue to find out what theswitchman was doing working on the frame and whatkind of work he was doing. Bletsch further informedLucia that the switchman then asked the foreman if heshould be working on the frame. The foreman told himto continue working on the frame and ordered Weber tomind his own business, do his own work, and not botherthe switchmen. Bletsch after relating this incident toLucia, said that if Weber continues with his conduct, heis only going to get himself in trouble. Bletsch addedthat if employees have a problem with switchmen work-ing on the frame, they should grieve it.Bletsch testified that his reference to "trouble" forWeber included the possibility of a warning, and that heassumed when making his remarks that Weber's ques-tions to the swtichman about what the switchman wasdoing related to Weber's and the Union's position thatswitchmen should not be performing the work of frame-men. Bletsch also testified that the reason for his warningto Weber through Lucia was Weber's alleged harassmentof the switchman.Lucia responded that the solution for Respondent wasnot to use the switchmen on the frame, but get the fra-memen back that are needed. Bletsch then ventured theopinion that the problem was that Lucia had solicited thegrievances, and not that the men were unhappy. Bletschadded that he had been to the Bay Avenue location thatmorning, and had seen the employees and they did notappear to be dissatisfied.Lucia replied that the men were afraid of Bletsch andthey came to Lucia with their problems. Bletsch repeat-ed that he was unhappy with all these grievances. Luciaresponded that the men are intimidated by Bletsch andthat they came to their stewards with their problems.Bletsch at that point stated that "he liked to have thesenior framemen4at the F.C.C. stay there, but with therepeated grievances there was a possibility that thatmight change, with continued grievances and reorganiza-tion."Bletsch continued that "he's been taking a lot of sh-from the framemen and the switchmen and he knows [alot] of things and he'll just use it if he has to," if theUnion pursues these grievances.Lucia explained to Bletsch that the problem on thePatchogue frame was Hubbard, who only criticized em-ployees and never complimented them. Bletsch repliedthat at his visit to Patchogue, he had gone through andreviewed the employees' evaluation records, and it wasnot true. When employees were satisfactory Hubbardwrote them up that way and in fact employee Schaffer, anew framemen had been commended.Lucia started to bring up problems that he personallyhad with Hubbard, when Lucia worked under him in theSelden Central office and accused Hubbard of being a' Note that Lucia was one of the two senior framemen employed inBletsch's subdistrict.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDliar. Bletsch responded that he was not interested inwhat happened before he came to the subdistrict and hewas only interested in the problems now. Lucia repeatedthat Hubbard was the problem. Bletsch replied that Hub-bard is going to remain as foreman and was put there fora reason. He explained to Lucia that productivity haddeclined in the Patchogue frame, and that Hubbard wasplaced there to improve productivity. Bletsch alsoshowed Lucia a chart demonstrating the productivity de-cline at Patchogue.Lucia then informed Bletsch that they were not get-ting anywhere and left the office.The above recitation of facts pertaining to the October3 meeting between Bletsch and Lucia is derived from asynthesis of the credited portions of the testimony ofthese two individuals, who were the only witnesses totestify at the instant hearing. In addition to comparativedemeanor considerations, I rely in making these findingsupon what I perceive to be the most reasonable and logi-cal sequence of the conversation. Lucia recalled the dis-cussions with Bletsch concerning Hubbard being theproblem and Lucia calling Hubbard a liar. He also re-called the discussion about Weber and his problem witha supervisor on the Patchogue frame. However Lucia re-called that these discussions occurred at the meetingswith Bletsch on dates other than October 3. I believefrom the context of the conversation that Lucia was mis-taken in this portion of his testimony, and that these mat-ters were in fact discussed at the same October 3 meetingunder consideration herein. I also do not credit Lucia inhis testimony that Bletsch during the course of the meet-ing stated that he had been giving the men personal timeoff for legitimate reasons, but if the grievances continuethis might stop. These comments were not included inLucia's pretrial affidavit, nor in the statement submittedby Lucia attached to the charge that was filed.Bletsch denied telling Lucia that he or the men wouldbe sorry if they pursue these grievances, or that he mightchange the assignment of senior framemen to the F.C.C.if grievances continue. He also denied accusing Lucia ofpersonally soliciting grievances, although he admittedthat he personally believed this to be the case, in view ofhis knowledge of Lucia's prior problems with Hubbard.Bletsch also admitted that he was upset about the largenumber of grievances on file, and that his purpose inmeeting with Lucia was to stop or lessen the number ofgrievances being filed. I find that in view of Bletsch's ad-mitted displeasure with the unusually large number ofgrievances being filed the week before, and his beliefthat Lucia was largely responsible for soliciting thesegrievances, it is reasonable and probable for him to haveattempted to dissuade Lucia from engaging in such con-duct by making the comments attributed to him byLucia. I note also Bletsch's admitted comments to Luciapertaining to Weber, wherein he warned Lucia thatWeber was only going to get himself in trouble if hecontinued with his conduct in regard to questioning em-ployees about switchmen performing framemen work.Although Bletsch and Respondent characterized thewarning as prohibitive of "harassment" of employees, itis obvious from an examination of the record testimonyon this issue that Weber was engaging in protected con-certed activity at the time. Thus, the alleged "harass-ment" referred to by Bletsch consisted merely of Weberquestioning an employee about what work he was doing.This questioning was clearly related to the ongoinggrievances filed by the Union concerning switchmen per-forming what the Union and Weber considered to be fra-memen's work. There are a number of different waysthat one could characterize this conduct of Weber, all ofthem amounting to the conclusion that he was engagingin protected concerted activity at the time. Thus, wheth-er Weber was investigating whether a grievance shouldbe filed,5discussing terms and conditions of employmentwith other employes,6attempting to protect the jurisdic-tional right of his craft to perform certain work,' tellingan employee that under the contract he need not per-form this work,8or simply attempting to enforce whathe believed to be a right under the collective-bargainingagreement,9he was clearly engaged in protected con-certed activity while questioning the switchman.The fact that Respondent or even the switchman feltthat Weber was engaged in "harassment" of the switch-man does not render the activity unprotected.10It is alsoirrelevant that Weber may not have been correct con-cerning his interpretation of the contract. "Therefore, the warning to Weber, through Lucia, thatWeber will get himself in trouble was in effect a warningto inhibit and in reprisal for Weber's engaging in protect-ed concerted activity. Having admittedly warned Weberbecause of his pursuit of grievance activity, I find it rea-sonable to assume that Bletsch would issue a similarwarning to Lucia to inhibit his grievance activities, par-ticularly where Bletsch suspected that Lucia was respon-sible for the solicitation of many of these recent griev-ances filed in his subdistrict. Thus, it is likely thatBletsch would make the remarks concerning the seniorframemen, of which Lucia is one of two, under Bletsch'ssupervision, and the possibility of not keeping the posi-tion and Lucia at the F.C.C. with its less physically de-manding job, in an attempt to induce Lucia to cease orcurtail his and other employees' grievance activities.As noted, I have found above that Respondent, byBletsch an admitted supervisor, informed Lucia that heand the employees would be sorry if they pursued griev-ances. Similarly Bletsch informed Lucia that with repeat-ed grievances, there was a possibility that senior frame-men (of which Lucia was one) might be transferred outof the F.C.C., a location where the job involves lessphysical work, and appears to be a more desirable loca-tion to work. There can be little doubt that these re-marks violate Section 8(a)(1) of the Act, as constituting5 Consumers Power Company, 245 NLRB 183 (1979).6 Han-Dee Pak, Inc., 249 NLRB 725, 730 (1980); R. J. Liberto. Inc., 235NLRB 1450, 1453 (1978).Key City Mechanical Contractors, Inc., 227 NLRB 1884, 1887 (1977).Jones Dairy Farms, 245 NLRB 1109, 1112 (1979).John Sexton & Co., a Division of Beatrice Food Co., 217 NLRB 80(1975); International Packings Corporation, 221 NLRB 479, 483 (1975).'o International Packings, supra at 482; Chas. Ind. Co., 203 NLRB 476(1973).i X Chas. Ind, supra; Sexton, supra.582 NEW YORK TELEPHONE COMPANYthreats of reprisal for engaging in activities related to thegrievance procedure of the contract, and I so find. 1 2Additionally, I have concluded above that Bletsch'sadmitted remarks to Lucia concerning Weber and thepossibility of Weber getting himself in trouble constitut-ed a warning of disciplinary action in reprisal forWeber's protected concerted activity of questioning anemployee in connection with his and the Union's positionrelating to the contract. This conduct is also violative ofSection 8(a)(1) of the Act,' 3 and I so find. 14Having found that Respondent did not threaten its em-ployees with denial of permission to take time off forpersonal business, I shall recommend dismissal of this al-legation of the complaint.CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening its employees with disciplinary action, trans-fer to less desirable locations, and other reprisals becausethey engaged in the filing and pursuit of grievances relat-ing to their working conditions, and because they en-gaged in protected concerted activity.4. Respondent did not threaten its employees withdenial of permission to take time off for personal busi-ness, as alleged in the complaint.5. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' S5The Respondent, New York Telephone Company,Patchogue, New York, its officers, agents, successors,and assigns shall:I. Cease and desist from:(a) Threatening its employees with disciplinary action,transfer to less desirable locations, or other reprisals be-cause they engaged in the filing or pursuit of grievances12 In fact, Respondent concedes in its brief that, if Bletsch were foundto have made such statements, it thereby violated Section 8(aXI) of theAct.1t International Packings. supra: Hand-Dee Pack. supra.' Jones Dairy.supra; Sexton, supra." Although not specifically alleged in the complaint, this conduct isencompassed by and closely related to the allegations set forth therein.Moreover this finding is derived from the admitted testimony of Re-spondent's witnessla In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.relating to their working conditions, or because they en-gaged in other protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its facilities located at Bay Avenue andNorth Ocean Avenue, Patchogue, New York, copies ofthe attached Notice marked "Appendix."'6Copies ofsaid Notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that so much of thecomplaint alleging unfair labor practices not foundherein be dismissed.i6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT threaten our employees with disci-plinary action, transfer to less desirable locations, orother reprisals because they engaged in the filing orpursuit of grievances relating to their working con-ditions, or because they engaged in other protectedconcerted activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed them by Section7 of the National Labor Relations Act, as amended.NEW YORK TELEPHONE COMPANY583